Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20-41 and 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juodkazis et al. (US 2016/0212989)(qualifies as prior art under 102(a)(2) with an effective filing date of 9/5/2013) in view of Otani et al. (US 2014/0077418) (qualifies as prior art under 102(a)(1) with a publication date of 3/20/2014 and under 102(a)(2) with an effective filing date of 5/26/2011) and Kodama et al. (US 2010/0009137).
	With regards to claim 42, Juodkazis et al. teaches a synthetic polymer film which has a plurality of first raised portions (nanospikes) (abstract and para [0041], [0048]) wherein a two-dimensional size Dp of the plurality of first raised portions is 20-500nm when viewed in a normal direction of the film (the width can be 20-300nm; para [0034]).  
Juodkazis et al. does not teach an oil on the first surface.  Otani et al. teaches that that it is known to form nanostructures on a polymer surface using a mold coated with a mold releasing agent (abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used the nanostructure forming method of Otani et al. motivated by an expectation of successfully forming the nanostructured polymer film.
Otani et al. does not specify that the mold releasing agent is an oil.  Kodama teaches increasing mold releasability when using a mold to form nanostructures on a polymer surface by using a lubricant (abstract; para [0004]; and [0023]).  Kodama teaches many different lubricants and lubricant oils (para [0072]-[0102]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a lubricant as taught by Kodama in order to improve mold releaseability.  
Kodama teaches many lubricants including oils.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected any lubricant within the taught lubricants (including oils) motivated by an expectation of successfully increasing mold releasability.
The combination results in a multilayer structure (exists at least during and sometime after molding the synthetic polymer film), comprising: the synthetic polymer film discussed above; and an oi on the first surface (a film of oil has a surface with oil), wherein the cover film is arranged such that the oil provided to the surface of the cover film comes in contact with the plurality of first raised portions (the mold release agent is to help the mod release the raised portions).  A second surface (surface of the oil) includes at least a portion of the first surface and or at least a portion of a surface of the oil.
With regards to claim 21, the combination results in the oil being provided at least between adjoining first raised portions among the plurality of first raised portions (the oil is there to help release from the mold and would gather there due to gravity when removed from the mold and placed spike side up as shown in Juodkazis figures).
With regards to claims 22, it would be obvious to optimize the amount and placement of the oil in order to achieve the desired mold releasability. 
Additionally and alternatively, depending on the amount of oil used, when removed from the mold and placed spike side up as shown in Juodkazis figures gravity would cause the oil to recede from the tips and collect between the plurality of first raised portions.  This results in wherein tip ends of the plurality of first raised portions protrude above the surface of the oil, and the second surface includes at least a portion of the first surface.
With regards to claim 23, it would be obvious to optimize the amount and placement of the oil in order to achieve the desired mold releasability.
Additionally, when coated and in the mold or immediately after removal from the mold the plurality of first raised portions are covered by the oil (so that they release cleanly from the mold) and the second surface includes at least a portion of the surface of the oil. 
With regards to claims 24 and 25, depending on the amount of time that has passed since removed from the mold and set upright and the amount of oil used as the mold releasing agent the distance from the tip end varies.  
Additionally, it would be obvious to optimize the amount and placement of the oil in order to achieve the desired mold releasability.
With regards to claims 26-28, the combination motivates coating the film with oil to help release the film from a mold.  Thus at various different points the oil surface is substantially parallel to a plane of the synthetic polymer surface (at the very tip or base between raised portion spikes), parallel to lateral surfaces of the plurality of raised portions (along the sides of the spikes), and varies according to a shape of the plurality of first raised portions (providing a coating layer on the spikes in the mold makes the oil surface vary according to the spike shape. 
With regards to claims 29 and 30, Kodama et al. teaches that the lubricant can be oileic acid (para [0088]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected oleic acid or any of the other lubricants taught by Kodama et al. motivated by an expectation of successfully improving the mold releasability and forming the nanospiked film.
Oleic acid is one of the oils given in the specification that meet the applicant’s definition of oils claimed in claim 29 (para [0184]).
With regards to calims 31-34, the combination teaches an oil as a mold releasing agent/lubricant but does not teach another lubricant. Kodama teaches increasing mold releasability when using a mold to form nanostructures on a polymer surface by using a lubricant (abstract; para [0004]; and [0023]).  Kodama teaches many different lubricants and lubricant oils (para [0072]-[0102]) including a fluoric lubricant (para [0073]) and silicone lubricant (para [0073]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a lubricant as taught by Kodama in order to improve mold releaseability.
As to the use of two or more lubricants, Kodama et al. specifically teaches in para [0073] that a combination of the taught lubricants can be used.  Further, the combination of one lubricant with another lubricant to form a lubricant composition is obvious in view of the expectation of successfully providing the desired lubrication.
The combination results in the film comprising a lubricant that can be oil, fluoric, or silicone lubricants along with an oil.
Kodama teaches many lubricants including vegetable oils which have HLB values less than 7.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected any lubricant within the taught lubricants (including those with HLB less than 7) motivated by an expectation of successfully increasing mold releasability.
With regards to claim 35, Juodkazis et al. does not each that the polymer film comprises a cured UV curable resin.  Otani et al. teaches using a curable resin that includes urethane acrylate (abstract; para [0178]; and para [0182]) and can contain various fluorine monomers when making a hydrophobic surface (para [0198]-[0206]). Otani et al. teaches that the resin is UV curable (para [0050]) and teaches curing it (fig 2 and para [0228]-[0234]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one polymer material for forming a nanostructured surface for another motivated by an expectation of successfully forming a nanostructured polymer film including one that contains fluorine containing monomers to make a hydrophobic surface.  
The combination results in the polymer film further comprising a cured UV-curable resin material containing a fluorine containing monomer.
With regards to claim 36, Juodkazis does not teach that the surface has a static contact angle with hexadecane that is not more than 51o.  Contact angle of a liquid on a surface is a result of the hydrophobicity or hydrophilicity of the surface and is used as a way of measuring such.  Juodkazis et al. teaches that the hydrophilicity/hydrophobicity of the surface has an effect on how well the surface wets by fluid carrying the target cells.  This wetting assists in the optimal spreading and contact of the target cells (para [0055]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the hydrophobicity/hydrophilicity of the synthetic polymer surface in order to achieve the desired wetting, optimal cell spreading, and optimal cell contact for the sterilization treatment.  This results in optimizing the contact angle of various liquids, including hexadecane and water, with respect to the claimed surface.
With regards to claim 37, the optimization above results in a static contact angle of the surface with respect to hexadecane is not more than 31o.
With regards to claim 38, Juodkazis teaches that the space between the centers of the nanospikes (Dint) can be 200 to 700nm (para [0035]).
With regards to claim 39, Juodkazis et al. teaches that the nanospikes have a height within the broad range of 100-600nm and gives a narrower range of 250-450nm.
With regards to claim 40, Juodkazis et al. teaches that the plurality of first raised portions (nanospikes) are flexible (para [0038]).  With the proper force/contact the plurality of first raised portions are capable of warping when they are in contact with a microorganism.    
With regards to claim 41, Juodkazis et al. teaches that the nanospikes can be tapered (para [0034]-[0035]) and an example is shown in fig 12.  This results in a continuous or discontinuous variation in an inclination angle as claimed.
With regards to claim 45, the combination teaches an oil as a mold releasing agent/lubricant but does not teach another lubricant. Kodama teaches increasing mold releasability when using a mold to form nanostructures on a polymer surface by using a lubricant (abstract; para [0004]; and [0023]).  Kodama teaches many different lubricants and lubricant oils (para [0072]-[0102]) including a fluoric lubricant (para [0073]) and silicone lubricant (para [0073]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a lubricant as taught by Kodama in order to improve mold releaseability.
As to the use of two or more lubricants, Kodama et al. specifically teaches in para [0073] that a combination of the taught lubricants can be used.  Further, the combination of one lubricant with another lubricant to form a lubricant composition is obvious in view of the expectation of successfully providing the desired lubrication.
The second lubricant meeting the limitation of a mold releasing agent.  Also, Otani et al. teaches other mold releasing agents.  It would be obvious to use these along with the lubricants of Kodama in order to get the desired mold release. 
With regards to claim 46, the optimization above (claim 36) results in a static contact angle of the surface with respect to water is not more than 133o.
With regards to claim 47, the combination above teaches the film of claim 20.  It also teaches the claimed method as applying oil as the mold releasing agent/lubricant results in bringing the polymer film surface into contact with a cover film (film of oil) whose surface is provided with the oil (a film of oil has a surface provided with oil).
Additionally and alternatively, the cover film can be the mold whose surface has the oil.  The oil on the cover film comes in contact with the first surface having the plurality of first raised portions as the spikes are formed in the mold (when being molding the polymer film, oil, and mold are all brought into contact with the oil on both the polymer film and the mold).    
As to both, a person having ordinary skill in the art would have found it obvious to apply the oil lubricant to the mold first or to the polymer surface first motivated by an expectation of successfully improving mold releasability (both result in lubricant between the mold and the polymer film). 
With regards to claim 48, the combination above teaches the film of claim 20.  It also teaches a cover film (film of oil) whose surface is provided with the oil (a film of oil has a surface provided with oil).
Additionally and alternatively, the cover film can be the mold whose surface has the oil.  The oil on the cover film comes in contact with the first surface having the plurality of first raised portions as the spikes are formed in the mold (when being molding the polymer film, oil, and mold are all brought into contact with the oil on both the polymer film and the mold).    
As to both, a person having ordinary skill in the art would have found it obvious to apply the oil lubricant to the mold first or to the polymer surface first motivated by an expectation of successfully improving mold releasability (both result in lubricant between the mold and the polymer film). 
With regards to claim 49, the combination above teaches the polymer film of claim 20 as discussed above.  Juodkazis et al. teaches a method for treating a gas or liquid by bringing the gas or liquid into contact with a surface of a synthetic polymer film (para [0055], the target microorganisms are in liquid) thereby reducing a number of microorganisms in the gas or liquid (the surface is antimicrobial).  The combination thus results in the claimed method.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juodkazis et al. (US 2016/0212989)(qualifies as prior art under 102(a)(2) with an effective filing date of 9/5/2013) in view of Otani et al. (US 2014/0077418) (qualifies as prior art under 102(a)(1) with a publication date of 3/20/2014 and under 102(a)(2) with an effective filing date of 5/26/2011) and Kodama et al. (US 2010/0009137) as applied to claim 20 above and further in view of Trafton “MIT’s anti-microbial ‘paint’ kills flu, bacteria” and Good Housekeeping “Do-It-All Cleaning Guide”.
With regards to claim 50, The combination above teaches the film of claim 20 above.  Juodkazis et al. does not teach removing the microorganism by wiping the second surface with a cloth soaked in water or alcohol.  Trafton teaches washing a nanometer sized spike bearing antimicrobial surface with soapy water to remove dead microbes and thus prevent microbe build up from continuing to diminish the effectiveness of the surface (bottom of page 3). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have washed the surface with soapy water in order to remove buildup of dead microbes and increase the biocidal effectiveness of the surface.
The combination is silent as to how to clean a surface using soapy water.  Good Housekeeping teaches that it is known to use a cloth dampened in a cleaning solution such as soapy water to clean surfaces (page 4; see whole document).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have performed the cleaning of the surface with soapy water by wiping the surface with a cloth soaked with soapy water motivated by an expectation of successfully cleaning the surface.

Allowable Subject Matter
Claims 42-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art is Juodkazis as discussed and modified above. Juodkazis does not teach a plurality of second raised portions that are superimposed over the first plurality. The prior art as a whole does not provide a teaching or suggestion that would lead a person having ordinary skill at the time the invention was effectively filed to the claimed invention within the claim environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DONALD R SPAMER/               Primary Examiner, Art Unit 1799